Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 7-10 and 12-20 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on March 28, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 28, 2022 is withdrawn, and all pending claims 1, 3-4, 7-10 and 12-20 are allowable. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dina Halajian on June 6, 2022.
	On line 5 and line 8 of claim 8, the phrase “controlling the pH” was changed to –controlling a pH--. 
	On line 3 of claim 14, the phrase “controlling a pH of a first solution to be in a range of 11 to 12” was changed to :
-- controlling a pH of a first solution to be in a range of 11 to 12, wherein the first solution comprises a carbonate salt;--.
On line 5 of claim 14, the phrase “an aqeuos base solution” was changed to –an aqueous base solution--. On line 8 of claim 14, the phrase “controlling the pH” was changed to –controlling a pH--. 
	On line 1 of claim 18, the phrase “The process of claim,” was changed to –The process of claim 14,--. 
	On line 4 of claim 20, the phrase “wherein the first solution comprises of carbonate salt” was changed to –wherein the first solution comprises a carbonate salt--. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/265,964 is being allowed since none of the prior art of record, including the closest prior art to Kojima et al (US 5,869,276), teaches or fairly suggests a bilirubin stock solution comprising each of an aqueous base solution comprising at least one chloride salt, at least one phosphate salt and urea, especially wherein the at least one chloride salt, the at least one phosphate salt and the urea are present in the base solution in a ratio of 1:2.5:0.25 by weight, a carbonate salt, bilirubin, and human serum albumin, especially wherein a combination of the carbonate salt, the bilirubin and the human serum albumin are present in a ratio of 4.5:1:7 by weight with respect to the aqueous base solution, and a method of preparing such a bilirubin stock solution by dissolving each of the aqueous base solution, the carbonate salt, the bilirubin and the human serum albumin in different solutions having different pH levels, and mixing the solutions together,.




















Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 6, 2022